United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-1289
                                 ___________

Darrell Donta McKenzie,                  *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Michelle Hill, Officer, Little Rock      *
Police Department; Kevin Simpson,        * [UNPUBLISHED]
Detective, Little Rock Police            *
Department; Plunkett, Officer, Little    *
Rock Police Department; Ringgold,        *
Officer, Little Rock Police Department, *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: August 21, 2009
                              Filed: August 25, 2009
                               ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Darrell McKenzie appeals from the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action following an evidentiary hearing. After reviewing the record, we find
no basis to reverse. See Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir.
1993) (approving use of pretrial evidentiary hearing to determine whether pro se
inmate’s nonfrivolous § 1983 damages claim warrants jury trial; if both sides present
evidence at hearing, standard is whether evidence presents sufficient disagreement to
require jury submission or whether it is so one-sided that one party must prevail as
matter of law). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-